Citation Nr: 0520025	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-13 446	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for a scar of the 
forehead, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law



ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from May 1960 to 
February 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Decatur, Georgia, and 
Cleveland, Ohio.  At present, as the issues on appeal 
required additional development, the case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part. 

In this case, the Board notes that in a July 1999 rating 
decision, the RO denied the veteran's claim seeking 
entitlement to service connection for PTSD.  Subsequently, in 
an April 2003 statement, the veteran indicated that he was 
seeking service connection for PTSD.  Nevertheless, in the 
May 2003 rating decision, the February 2004 statement of the 
case, and the March 2004 supplemental statement of the case, 
the RO framed the issue of as that of service connection for 
a mental disorder, claimed as PTSD.  In this respect, the 
Board notes that the correct issue is that of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD.  As such, the 
issue has been reframed on the title page of this remand.

Per the March 2004 substantive appeal, and a March 2004 
statement, it appears the veteran is seeking an earlier 
effective date for a grant of 10 percent for the service-
connected scar on the forehead, and service connection for 
headaches.  However, as the only issues currently before the 
Board are those set forth on the title page of this remand, 
these matters are referred to the RO for appropriate action.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist the claimant and the 
representative of any information and evidence needed to 
substantiate and complete a claim, as set forth in the VCAA, 
has not been fulfilled regarding the issues on appeal.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Specifically, the Board notes that the veteran has not been 
given the laws and regulations that pertain to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD.  In 
this respect, the regulation defining "new and material 
evidence" was recently amended. This amendment applies only 
to applications to reopen final claims received on or after 
August 29, 2001, such as in this case as the veteran's 
request to reopen his claim of service connection for PTSD 
was submitted in April 2003.  As such, the veteran should be 
properly notified of the changes in the law.

In addition, as there may be outstanding relevant private or 
VA treatment medical records for the claimed disorders, the 
RO should assist the veteran in obtaining any relevant recent 
records.  

Lastly, the Board notes that the veteran has not been given 
the benefit of VA examinations containing an etiology opinion 
for the claimed back and neck disorders.  The veteran would 
specially benefit from such VA examinations given the fact 
that the service medical records include February 1961 and 
August 1961 notations showing back pain and muscle strain.  
In addition, the Board notes that the veteran should be 
examined for the service-connected forehead scar in order to 
determine the current status of his disability.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:


1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
claimed back, left knee and neck 
disorders, and PTSD since his discharge 
from service to the present, and who 
possess records relating to that 
treatment.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) for the claimed disorders 
since his discharge from service to the 
present.  All identified treatment 
records from any reported VAMC not 
already contained within the claims file 
should be obtained and associated with 
the claims file, including any relevant 
records dated from 1965 to 1975 from the 
East Orange VAMC (per the September 2002 
rating decision).  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should undergo an 
orthopedic examination to evaluate the 
nature, severity, and etiology of the 
claimed back and neck disorders.  If no 
such disorders are found by the examiner, 
the examiner should so indicate.  The RO 
must make the claims file available to 
the examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims folder 
was reviewed.  All necessary tests and 
studies should be conducted.  The 
examiner should review all of the 
appellant's medical records and history, 
including the service medical records 
showing complaints of and treatment for 
back pain and muscle strain in February 
1961 and August 1961.  Following an 
examination of the appellant and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the currently claimed back and 
neck disorders became manifest during 
active service or to a compensable degree 
within a one year period of his discharge 
from active service, or are otherwise 
related to his active service.  The VA 
specialist should also render an opinion 
as to whether it is at least as likely as 
not that the claimed back and neck 
disorders are related to any in-service 
complaints/injuries, or are related to 
any post-service event(s) or diseases.  
If the etiology of the appellant's back 
and neck disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

b)  The veteran should undergo an 
examination by an appropriate specialist 
to evaluate the severity of his service-
connected forehead scar.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims folder was 
reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected scar.  Following a review of 
the veteran's medical records and 
history, the examiner should discuss all 
relevant medical evidence/findings 
regarding the service-connected forehead 
scar, as opposed to any other nonservice-
connected disorders.  If the examiner is 
unable to separate the symptomatology 
related to the service-connected forehead 
scar from other nonservice-connected 
disorders, the examiner should so 
indicate in the report.  The examiner 
must also proffer an opinion as to the 
specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions, the 
effect the disability has upon daily 
activities, and the degree of functional 
loss of the affected parts, if any.  The 
examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
a report.

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the veteran's claims 
for entitlement to service connection for 
back, neck and left knee disorders, and 
an increased rating for a scar of the 
forehead.  The RO's consideration of 
referring the service-connected forehead 
scar, currently rated as 10 percent 
disabling, for extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.  
Furthermore, the RO must specifically 
consider the criteria listed in the 
Schedule for Rating Disabilities for 
scars (Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805, as effective prior to 
and as of August 30, 2002).  Moreover, 
the veteran must be specifically notified 
of the substantive changes made to the 
criteria for evaluating scars effective 
August 30, 2002.  

7.  If any of the above determinations 
remains adverse to the veteran, he and 
his attorney should be furnished a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to this appeal, to 
include Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805, as effective 
prior to and as of August 30, 2002).  The 
requisite period of time for a response 
should be afforded.

8.  The RO should provide the veteran 
with all laws and regulations pertaining 
to the reopening of a previously denied 
claim for service connection for PTSD, 
including the changes made with respect 
to 38 C.F.R. § 3.156(a) effective as of 
August 29, 2001.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


